  4:18-cr-03058-JMG-CRZ Doc # 136 Filed: 09/03/20 Page 1 of 3 - Page ID # 605




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:18-CR-3058

vs.                                                PRELIMINARY ORDER OF
                                                        FORFEITURE
NELSON NICOLAS NUNEZ-
ACOSTA and FELIPE GENAO
MINAYA,

                    Defendants.


      This matter is before the Court on the plaintiff's Motion for Preliminary
Order of Forfeiture (filing 131). The indictment in this case charged the
defendants with one count of possessing fentanyl with intent to distribute in
violation of 21 U.S.C. § 841. Filing 28 at 1. The information contained a
forfeiture allegation seeking the forfeiture pursuant to 21 U.S.C. § 853 of,
among    other    things,   a    2007   refrigerated   trailer   with   a   VIN   of
1UYVS25357U014723, on the basis that it was used to facilitate the
commission of the offense and was derived from proceeds obtained, directly or
indirectly, as a result of committing the offense. Filing 28 at 1-2.
      The defendants have pled guilty to the crime alleged and admitted the
forfeiture allegation. Filing 121 at 1; filing 132 at 17; filing 134 at 14. By virtue
of pleading guilty to the charge and admitting the forfeiture allegation, the
defendants have forfeited their interest in the property, and the plaintiff
should be entitled to possession of the property pursuant to 21 U.S.C. § 853.
Therefore, the plaintiff's motion for preliminary order of forfeiture is granted.
4:18-cr-03058-JMG-CRZ Doc # 136 Filed: 09/03/20 Page 2 of 3 - Page ID # 606




    IT IS ORDERED:


    1.    The plaintiff's Motion for Preliminary Order of Forfeiture
          (filing 131) is granted.


    2.    Based upon the defendants' guilty pleas and admission of the
          forfeiture allegation of the information, the plaintiff is
          authorized to seize the 2007 refrigerated trailer with a VIN
          of 1UYVS25357U014723.


    3.    The defendants' interests in the property are forfeited to the
          plaintiff for disposition in accordance with law, subject to the
          provisions of 21 U.S.C. § 853(n)(1).


    4.    The property is to be held by the plaintiff in its secure
          custody and control.


    5.    Pursuant to 21 U.S.C. § 853(n)(1), the plaintiff shall publish
          for at least thirty consecutive days on an official Internet
          government forfeiture site (www.forfeiture.gov) notice of this
          order, notice of publication evidencing the plaintiff's intent
          to dispose of the property in such manner as the Attorney
          General may direct, and notice that any person, other than
          the defendant, having or claiming a legal interest in the
          property must file a petition with the court within thirty
          days of the final publication of notice or of receipt of actual
          notice, whichever is earlier.



                                     -2-
4:18-cr-03058-JMG-CRZ Doc # 136 Filed: 09/03/20 Page 3 of 3 - Page ID # 607




    6.    Such published notice shall state that the petition referred
          to in paragraph 5, above, shall be for a hearing to adjudicate
          the validity of the petitioner's alleged interest in the
          property, shall be signed by the petitioner under penalty of
          perjury, and shall set forth the nature and extent of the
          petitioner's right, title or interest in the property and any
          additional facts supporting the petitioner's claim and relief
          sought.


    7.    The plaintiff may also, to the extent practicable, provide
          direct written notice to any person known to have alleged an
          interest in the property as a substitute for published notice
          as to those persons so notified.


    8.    Upon adjudication of all third-party interests, this Court will
          enter a final order of forfeiture pursuant to 21 U.S.C. §
          853(n), in which all interests will be addressed.


    Dated this 3rd day of September, 2020.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -3-
